Title: To George Washington from Tobias Lear, 15 May 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia May 15th 1791.

On thursday last I had the honor to receive your letter of the 21st of April from New burn; and at the same time a letter for Mrs Washington came under cover to me, which she informed me was dated at Wilmington. Yesterday we had the pleasure to see your arrival at Charleston announced in the papers.
My letters must certainly have met with some interruption or you would have found at least one at Wilmington. Between Richmond & that place I did not calculate upon any reaching you; for the one dated the 5th of April reached you at Richmond, which place you left on the 13th. The next letter which I wrote was dated the 10th—left this place on the 11th—and

ought, by the common progress of the mail, to have reached Wilmington on the 22d or 23d, which would have been a day or two before your arrival there. The dates of my letters since that time are April 15th—17th—24th—May 1st & 8th—all of which I flatter my self you will receive.
I am not surprized to learn that the horses are somewhat worn down. I rather wonder at their holding out so well—it is contrary to the opinion of almost every one who knows the nature of the travelling in that Country. Should you be so fortunate as to bring them all back it will be more than is expected. The mare which was bought of the Quaker a few days before you left this place—turns out to be a very good creature—She is high in flesh & spirits—and makes a very tolerable figure—she will be large—she is now higher than the largest of the Colts, and appears to grow every day.
On tuesday Mrs Washington proposes going over to Jersey for a few days—she makes her visit to Mrs Dickinson. It was thought best & cheapest, by Mrs Washington & myself, that she should hire a Coach, 4 horses & a driver for the trip—the whole of which is engaged of Mr Page for twenty four dollars the trip, he bearing all expences of horses & driver—(Daniel is to be the driver). This is cheaper than Mrs Washington could have gone in her own Coach, without taking into consideration any damage which it or the horses might sustain by the jaunt; for two horses must have been hired in addition to her own—and the expense of the whole & Jacob must have been borne for 4 or 5 days. Mrs Washington takes the children with her & Christopher & Oney. I shall have the honor to attend her on horse back.
Fraunces arrived here on Wednesday, and after signing his Articles of Agreement—going over the things in the house & signing an inventory thereof, entered upon the duties of his station. I think I have made the agreement as full, explicit & binding as any thing of the kind can be. In the Articles prohibiting the use of wine at his table—and obliging him to be particular in the discharge of his duty in the Kitchen & to perform the Cooking with Hercules—I have been peculiarly pointed. He readily assented to them all (except that respecting Hercules, upon which he made the following observation—“I must first learn Hercules’ abilities & readiness to do things, which if good, (as good as Mrs Read’s) will enable me to do the Cooking without

any other professional assistance in the Kitchen; but this experiment cannot be made until the return of the President when there may be occasion for him to exert his talents”—)—and made the strongest professions of attachment to the family, & his full determination to conduct in such a manner as to leave no room for impeachment either on the score of extravagence or integrity. All these things I hope he will perform.
The House-keeper who, I mentioned in a former letter, was engaged, came into the family on the same day. She has taken her stand also—and received into her charge those things which belong particularly to her department. Her proceedings thus far speak much in her favour, and I confess that I have formed a very excellent opinion of her abilities in this line. The greatest difficulty which she has to apprehend, is in bringing the Servants to bear that particular inspection into their conduct which is proper & which she says she is determined to do. The Servants in the family have been impressed with an idea that they are the best Servants that can be obtained—and in pursuing this idea they are likely to become the worst; for they conceive it an insult offered them to have their doings examined into or superintended; and another idea which they have taken up—and which I have laboured hard to do away, is, that the President’s should be considered rather as a public than a private family, and therefore that it would be lessening the dignity of it to observe those rules & that subordination which may be necessary in a private family. From whence this idea originated I cannot pretend to say. But certain I am that it is not consonant to your way of thinking on the subject.
Since your departure I have necessarily had a more immediate inspection of the Servants than I ever had before, and I have less cause to doubt the justness of those complaints which have heretofore been made of them, than I ever thought I should have. Nothing but the establishment of certain rules & a strict adherence to them, with the peremptory discharge of such as refused or neglected to attend to them, will reduce the family to that state of regularity & pleasantness as will make it a desireable one to live in. These ideas which I mention to have obtained are not confined to the men—the women are likewise infected with them. I shall not fail, with the assistance of Mrs Washington, to take such steps upon this new arrangement of the family as appear

best calculated to produce order—and a proper understanding among them.
Vicar, the Cook, takes his discharge tomorrow. He requested it himself, from a determination, as he says, not to be under the immediate direction of Fraunces in the Kitchen as he understands will be the case if he was to continue.
The enclosed papers will give a more particular account of the events of the week past—such as the death of Judge Hopkinson—the fires which took place on Sunday & on Monday night &c. The death of the District Judge is said to occasion much inconvenience to individuals who had suits depending & which must now be delayed until a new appointment takes place.
I received the enclosed letter last week from Colo. Wadsworth, containing a proposal to purchase your young Jack. I have acknowledged the receipt of it and informed him that it should be transmitted to you.
Mrs Lear begs her best respects may be made acceptable to you—and we are happy to say that our little boy has been inoculated & is now fast recovering from the Smallpox—he has had it pretty severely & at one period we had almost given him up—He has been baptized by the name of Benjamin Lincoln, in memory of the deceased son of General Lincoln, and as a testimony of the grateful remembrance in which I hold that friend who took me by the hand at a moment when I needed a friend, and through whose means I had the happiness of being made known to you. And as a proof of the high estimation in which I hold that happiness, I trust I shall never neglect an opportunity of shewing the sincere attachment & high respect with which I have the honor to be Sir, Your grateful, affectionate & very humble Servant

Tobias Lear.

